U.S. Bank Natl. Assn. v Bien-Aime (2014 NY Slip Op 08422)





U.S. Bank Natl. Assn. v Bien-Aime


2014 NY Slip Op 08422


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-01483
 (Index No. 12780/09)

[*1]U.S. Bank National Association, etc., respondent,
vJulia Bien-Aime, appellant, et al., defendants.


Brian McCaffrey Attorney At Law, P.C., Jamaica, N.Y., for appellant.
Hinshaw & Culbertson, LLP, New York, N.Y. (Schuyler Kraus and Annmarie D'Amour of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Julia Bien-Aime appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Flug, J.), entered December 21, 2012, as denied that branch of her motion which was to vacate a judgment of foreclosure and sale of the same court entered January 25, 2010, upon her failure to appear or answer the complaint and for leave to interpose an answer.
ORDERED that the order is affirmed insofar as appealed from, with costs.
That branch of the motion of the defendant Julia Bien-Aime which was pursuant to CPLR 5015(a)(1) to vacate a judgment of foreclosure and sale (hereinafter the judgment) was properly denied, as it was not made within one year after service upon her of a copy of the judgment with notice of entry (see CPLR 5015[a][1]; Deutsche Bank Natl. Trust Co. v White, 110 AD3d 759, 760; US Natl. Bank Assn. v Melton, 90 AD3d 742, 744; Santiago v Honcrat, 79 AD3d 847, 848; Malik v Noe, 54 AD3d 733, 734). Furthermore, the one-year period should not be extended in the exercise of discretion, since the defendant failed to demonstrate a reasonable excuse for her lengthy delay in moving to vacate the judgment (see Feldman v Delaney, 94 AD3d 1043; Valentin v City of New York, 73 AD3d 755, 756; Matter of Putnam County Natl. Bank v JP Morgan Chase Bank, N.A., 57 AD3d 677, 678; Malik v Noe, 54 AD3d at 734).
RIVERA, J.P., HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court